Citation Nr: 0020630	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
tendon laceration of the right fifth finger.


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The appellant served on active duty from September 1959 to 
September 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1996 determination of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO) which denied entitlement 
to a compensable evaluation for residuals of tendon 
laceration of the right fifth finger.

At a hearing before a member of the Board in June 2000, the 
veteran testified that he fell and injured his right shoulder 
during service in 1961.  Hearing transcript (T.) 17.  The 
matter of service connection for a right shoulder disability, 
which is not inextricably intertwined with the issue on 
appeal, is referred to the RO for appropriate action.  


REMAND

The veteran indicated during his June 2000 personal hearing 
that he received treatment for his disability at a VA medical 
facility in Lebanon in February and March 2000.  T. 5.  VA 
treatment records are constructively included within the 
record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  If 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Id.  

Further, the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A review of the 
veteran's service medical records shows that on examination 
in May 1963, the examiner provided an opinion that there was 
probably supervening muscle atrophy associated with the 
laceration over the ulnar aspect of the dorsum of the right 
hand.  Additionally, when the veteran underwent surgery for 
his extensor tendon laceration, some nerve flattening was 
noted.  In the instant case, disability from any related 
muscle or nerve injury associated with the residuals of 
tendon laceration of the right fifth finger has not yet been 
addressed by the RO.  

At his June 2000 hearing, the veteran also testified that he 
had interference with his employment because of the service-
connected residuals of tendon laceration of the right fifth 
finger.  T. 4-5.  He stated that he had discomfort from the 
scarring associated with the laceration and subsequent 
surgeries.  T. 6.  VA treatment records dated in 1999 show 
that the veteran complained of painful motion.  As such, the 
RO needs to address the provisions of 38 C.F.R. §§ 3.321 and 
4.59, as well as 38 C.F.R. § 4.118.

A rating decision dated in November 1999 denied, inter alia, 
service connection for tendonitis of both arms as secondary 
to service-connected residuals of tendon laceration of the 
right fifth finger and arthritis of the hips, elbows, and 
cervical spine.  The veteran was notified of this 
determination by letter from the RO dated in December 1999.  
In December 1999, the veteran submitted a notice of 
disagreement as to those issues.  If a claim has been placed 
in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim. 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (July 24, 1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who may have treated the 
appellant for the residuals of tendon 
laceration of the right fifth finger.  
After securing any necessary releases, 
the RO should obtain copies of all 
available medical records (not already of 
record), including a copy of all 
treatment records from the VA.

2.  The appellant should be afforded a VA 
medical examination by an appropriate 
specialist(s), to determine the nature 
and severity of the residuals of tendon 
laceration of the right fifth finger, 
including any nerve or muscle 
involvement.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary testing should be conducted and 
the results reported in detail.  The 
examiner should be requested to render an 
opinion as to the nature and severity of 
all residuals associated with the tendon 
laceration of the right fifth finger, 
including by identifying any specific 
involvement of the joints, muscles or 
nerves.  The examiner should further 
indicate whether there is pain, 
tenderness or functional loss associated 
with any residual scarring.  

The examiner, in addressing the effects 
of service-connected disability of the 
right hand, should specifically respond 
to the following:  

(a) Does the service-connected 
disability(ies) of the right fifth 
finger/hand involve the joint structure?  
Does the service-connected disability 
also involve the muscles and/or the 
nerves?

(b) Does the service-connected 
disability(ies) of the right fifth finger 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations?  

If the severity of these manifestations 
cannot be quantified, the examiner must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
service-connected joint(s), the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected right fifth finger 
disability(ies) or the presence or 
absence of any objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability(ies).

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability(ies), and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment caused by the 
service-connected disability(ies).  

If the functional impairment by the 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.

(e) Identify any limitation of motion 
that results from the service-connected 
fifth finger disability.  

For any service-related limitation of 
motion of the finger, the examiner should 
identify if flexion of the tip is to 
within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm.  

(f) Is the scarring from the laceration 
and subsequent surgeries poorly nourished 
with repeated ulceration?  Is such 
scarring productive of pain and 
tenderness on objective demonstration?   


For any identified disability of the 
right hand that is not found to be 
causally related the service-connected 
disability, state whether the veteran has 
additional impairment of such disorder 
that he would not otherwise have because 
of the service-connected residuals of 
tendon laceration of the right fifth 
finger.  In other words, the examiner 
should express an opinion as to whether 
the service-connected residuals of tendon 
laceration of the right fifth finger 
aggravates or causes to worsen any 
additional disability found on 
examination.  

If such aggravation is determined to be 
present, the examiner should address the 
following medical considerations:

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected disease or injury;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
residuals of tendon laceration of the 
right fifth finger based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of a nonservice-connected disease or 
injury are proximately due to the 
service-connected residuals of tendon 
laceration of the right fifth finger.

3.  The RO is advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives; this is 
neither optional nor discretionary.  
Where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and a further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In this regard, the RO 
should review the claims file to ensure 
that all of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  Thereafter, the RO should review the 
record regarding all of the 
manifestations of the residuals of tendon 
laceration of the right fifth finger, 
including any tender scarring, and 
consider the case of Esteban v. Brown, 
6 Vet. App. 259 (1995) which held that 
impairment associated with the veteran's 
service-connected disability may be rated 
separately unless it constitutes the same 
disability or the same manifestation.  
Esteban, 6 Vet. App. 261.  The RO should 
address the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and 4.118 when 
rendering a determination on the proper 
rating in this case.  The RO should also 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1).  See Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

5.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations on the issues of service 
connection for tendonitis of both arms as 
secondary to service-connected residuals 
of tendon laceration of the right fifth 
finger and arthritis of the hips, elbows, 
and cervical spine.  The veteran should 
be advised of the time period in which to 
perfect his appeal as to this issue.  The 
RO should be sure to address the 
veteran's contention that the arthritis 
related to his service-connected 
disabilities progressed to other joints.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  Only issues 
that have been perfected for appellate review should be 
certified to the Board.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled examinations may result in 
the denial of the higher rating claim.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

